COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Booker Newsome v. The State of Texas

Appellate case number:    01-14-00834-CR

Trial court case number: 1410219

Trial court:              179th District Court of Harris County

This appeal is set to be submitted on June 16, 2015. Eight days before submission, on June 8,
2015, the State filed a motion for extension of time to file its brief. The State has previously
received an extension to file its brief. In this second request for an extension, the State requests
until July 10, 2015 to file its brief.

The State’s motion is denied, in part, and granted, in part. The State’s brief is due on or before
June 22, 2015. No further extensions will be granted.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually

Date: June 11, 2015